Appeal by defendant, as limited by his motion, from so much of a sentence of the Supreme Court, Queens County (Groh, J.), imposed October 29, 1983, as sentenced him to a term of six months’ intermittent imprisonment to be served on weekends as a condition of a term of five years’ probation, f Sentence modified, on the law, by reducing the term of six months’ intermittent imprisonment to one of four months’ intermittent imprisonment. As so modified, sentence affirmed insofar as appealed from. HThe imposition of a term of six months’ intermittent imprisonment was illegal (Penal Law, § 60.01, subd 2, par [d]). As reduced to the maximum lawful intermittent term, the incarceration of defendant as a condition of his probation is not excessive under the circumstances of this case. Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.